COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Lee Ann Wheelbarger, Terri Tiedeman, Doreen Marderness, Jerry
                          Savoy, Howard Janson, Carla Alan Kivela, James Huseman, Bull
                          Capital Company, James Durham, Mary Lou Durham, Patricia
                          Koelling, and Frank Gezner, Jr., Appellants/Cross-appellees
                                                        v.
                          The Landing of Counsel of Co-Owners, Appellee/Cross-appellant
                                                       and
                          William Henslee, Tom Jenkins, Troy Jones, David Marks, Barnard
                          Pearl, Thomas Walsh, Stan Williams, Andrew Rosenberg, Jack Ereira,
                          and Timothy Patak, Appellees

Appellate case number:    01-13-00619-CV

Trial court case number: 2010-58056

Trial court:              190th District Court of Harris County

       The parties to this appeal have filed a “Joint Motion for Second Extension of Time to File
Appellees’ Briefs and to Adopt New Briefing Schedule,” requesting that we modify the briefing
schedule to allow all counsel additional time and to keep the briefing deadlines the same for both
the appeal and cross-appeal. We grant the motion.
       Accordingly, we ORDER that the briefing schedule in this case will be as follows:
           •   All briefs as appellees are due on Wednesday, July 2, 2014; and
           •   All briefs in reply are due on Friday, August 1, 2014.
       It is so ORDERED.


Judge’s signature: /s/ Michael Massengale
                   x Acting individually  Acting for the Court
Date: June 26, 2014